Citation Nr: 1819010	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1982 to March 1984.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In June 2010 the Veteran submitted a statement in which he reported receiving social security administration (SSA) disability benefits for a mental disability. To date, it does not appear that an attempt to obtain such records has been made. Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must again be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, a June 2015 extended intake private treatment note reported that the Veteran has been treated at a psychiatric hospital in the past. Records documenting this treatment do not appear to have been obtained. Therefore, because these records may be relevant, on remand, an effort should be made to obtain any records pertaining to treatment received at a psychiatric hospital.




Accordingly, the case is REMANDED for the following actions:

1. Obtain for the record from SSA, copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim).

2. With any needed assistance from the Veteran, obtain any treatment records documenting treatment received at a psychiatric hospital. 

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



